EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18, line 1, “17” has been replaced with --11--.
--END OF AMENDMENT--
The above change was made merely to correct dependency and does not affect the scope of the claim in any meaningful way.
Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-16, and 18-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features and method steps including but not limited to (as applicable):
(claim 1) a perforating gun assembly comprising: a body having an axial length extending between a first axial end and a second axial end, an outer radial surface extending between the first axial end and the second axial end, and an inner bore; and at least one explosive charge extending from the outer radial surface to the inner bore, the at least one explosive charge comprising: a charge casing; a cavity liner mounted within the charge casing, the charge casing and the cavity liner defining a charge cavity there between; an explosive material retained within the charge cavity; and a deactivation composition retained within the charge cavity; particularly, wherein the charge cavity is in fluid communication with the inner bore; 
(claim 6) an explosive charge comprising: a charge casing; a cavity liner mounted within the charge casing, the charge casing and the cavity liner defining a charge cavity there between; an explosive material retained within the charge cavity; and a deactivation composition retained within the charge cavity; and, particularly, an adhesive disposed between and in contact with the explosive material and the cavity liner, particularly, the adhesive containing the deactivation composition; and,
(claim 11) a method for deactivating an explosive charge, the method comprising: providing the explosive charge comprising a charge casing and a cavity liner mounted within the charge casing, the charge casing and the cavity liner defining a charge cavity there between, the explosive charge further comprising an explosive material retained within the charge cavity; and deactivating the explosive charge with a deactivation composition retained within the charge cavity by causing the deactivation composition to transition from a dormant state to an active state; particularly, wherein the explosive charge further comprises an adhesive disposed between and in contact with the explosive material and the cavity liner, particularly, the adhesive containing the deactivation composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-May-22